Citation Nr: 1106961	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-11 018	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:  Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO in Boise, Idaho currently has original 
jurisdiction over the Veteran's claims.

In August 2009 the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of that proceeding is of 
record and has been associated with the claims file.  At the 
hearing, the Veteran submitted additional evidence with a waiver 
of initial RO consideration of the evidence.  

In a statement received in April 2008, the Veteran expressed his 
disagreement with the effective dates assigned for the grant of 
service connection diabetes and hypertension.  As these issues 
have yet to be adjudicated, they are referred to the RO for any 
appropriate action.

In January 2010, subsequent to the certification of the appeal 
the Board, the Veteran's attorney submitted a statement to the RO 
indicating that he was withdrawing as the Veteran's 
representative.  However, a representative may not withdraw 
services after certification of an appeal unless good cause is 
shown on motion.  See 38 C.F.R. § 20.608(b).  In December 2010, 
the Board sent a letter to the Veteran's attorney informing him 
of the restrictions on a post-certification withdrawal and 
requesting that he submit a formal motion demonstrating good 
cause for the withdrawal within 30 days.  No response was 
received.  Accordingly, absent evidence of good cause, the 
Veteran's attorney remains the representative of record with 
respect to the matters decided herein.  Id.
FINDINGS OF FACT

1.  The Veteran does not evidence right ear hearing loss for VA 
compensation purposes, and his left ear hearing loss has not been 
shown to be causally or etiologically related to active service.

2.  The Veteran's tinnitus has not been shown to be causally or 
etiologically related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2010).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  Moreover, 
such notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming 
that the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

In this case, in a May 2006 letter, issued prior to the decision 
on appeal, the RO provided notice to the Veteran regarding what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  The May 2006 
letter, as well as a March 2006 letter, also advised the Veteran 
how disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  

The above-cited letters did not provide notice of the evidentiary 
requirements of service connection.  However, the Board finds 
that the Veteran has not been prejudiced by this notice 
deficiency.  The United States Court of Appeals for Veterans 
Claims (Court) has held that lack of notice with respect to what 
evidence is needed to substantiate the claim has the "natural 
effect" of producing prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 122 (2005), rev'd on other grounds; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  At the same time, the 
Supreme Court of the United States has "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009).  Thus, the 
Board must consider the specific facts of a veteran's case to 
determine whether he has actually been prejudiced by any notice 
error.  See id. at 1704-06.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as a 
matter of law.  Mayfield, 19 Vet. App. at 121. 

Here, the Board finds that the Veteran has demonstrated actual 
knowledge of the evidentiary requirements of service connection.  
First, prior to the instant appeal, the Veteran filed successful 
claims for service connection.  See, e.g., the May 2002 rating 
decision.  Additionally, the Veteran, who is represented by an 
attorney, presented argument and testimony to the effect that his 
current hearing problems are a result of acoustic trauma from 
combat service.  See, e.g., the April 2007 substantive appeal; 
see also the August 2009 Board Hearing Tr.  Moreover, in May 2008 
the Veteran submitted copies of recent Court decisions which 
specifically detail the evidentiary requirements necessary to 
establish service connection.  Accordingly, based on the 
Veteran's actual knowledge, the Board finds that the above-cited 
notice error did not prejudice the Veteran, and VA satisfied the 
duty to notify under the VCAA in this case.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, relevant post-service private treatment records, and a 
VA examination report.  (The Board notes in passing that during 
his hearing before the undersigned, the Veteran testified that he 
had seen a private audiologist about four years prior.  See the 
Board Hearing Tr. at 8.  The record was held open for 30 days to 
allow the Veteran to submit a report of that audiogram, but he 
did not do so.  However, the record reflects that this report was 
previously submitted and is currently part of the claims file.) 

The Board further finds that the August 2006 VA examination 
report is adequate for evaluation purposes because the examiner 
reviewed the claims file, considered the contentions of the 
Veteran, and supported her medical conclusion with data and a 
rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board 
notes that the August 2006 private audiogram submitted by the 
Veteran is in graphical format.  However, additional 
clarification need not be sought from the examiner, as the 
graphical representation of auditory thresholds is consistent 
with the findings of the VA examination conducted in the same 
month.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 
4, 2011)( when a private examination report "reasonably 
appears" to contain information necessary to properly decide a 
claim but is "unclear" or "not suitable for rating purposes," 
and the information reasonably contained in the report otherwise 
cannot be obtained, VA has a duty to either (1) ask the private 
examiner to clarify the report, (2) request that the claimant 
obtain the necessary information to clarify the report, or (3) 
explain why such clarification is not needed.) 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, submitting relevant records and offering testimony in 
support of his claims.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  In all, the duty to assist has been fulfilled.

Service Connection 

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  With respect to hearing 
loss, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  See 38 
C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he currently experiences hearing loss 
and tinnitus as a result of his active duty service.  
Specifically, the Veteran asserts that he was exposed to a great 
deal of acoustic trauma during his combat aviation service in 
Vietnam.  See the October 2006 notice of disagreement.  He 
contends that he was exposed to aircraft noise, rocket fire, 
mortar fire, and all forms of other combat- related noise, and 
that his hearing troubles began shortly after service.  See the 
Board Hearing Tr. at 3-5.  

Service treatment records reveal the Veteran was treated for left 
middle ear fluid in July 1969, but follow-up notes from August 
1969 indicate that this condition resolved.  Service treatment 
records do not show any complaints of or treatment for hearing 
loss or tinnitus.  Contrary to the assertions of his attorney, 
the Veteran was examined at separation in June 1970, and that 
examination report does not show a hearing loss disability for VA 
purposes.  However, the Veteran's personnel records indicate he 
flew in 90 combat missions in Vietnam and was awarded the Air 
Medal.  The Veteran's report of significant noise exposure at 
these times is consistent with the circumstances of his service 
and in-service acoustic trauma is established.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2010).

With regard to current disability, the Board notes that the 
Veteran underwent a VA audiological examination in August 2006.  
The examiner reviewed the claims file and noted that the Veteran 
served in the Air Force from 1966 to 1970 as a Morse code 
intercept operator.  The Veteran reported in-service acoustic 
trauma in the form of engine noise and mortar and rocket fire 
while in Vietnam.  Following service, the Veteran worked as an 
aircraft instrument repair manager and a two-way radio and 
telephone repairman.  He denied any occupational or recreational 
noise exposure.  The Veteran indicated that his hearing problems 
began in 2000, and that his tinnitus with dizziness has been 
present for the past 10 years.  Upon physical examination, the 
Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
30
LEFT
20
25
20
40
40

The examiner diagnosed tinnitus, and opined that the Veteran's 
hearing loss and tinnitus were not related to military noise 
exposure.  The examiner acknowledged the finding of left middle 
ear fluid in July 1969, but noted that the condition had resolved 
three days later.  Moreover, the Veteran had normal hearing 
examinations upon entrance and discharge from service, and 
reported the onset of hearing loss 30 years post service and 
tinnitus over 20 years post service.  Thus, in the examiner's 
opinion, it is unlikely that that any hearing loss and tinnitus 
are related to military noise exposure.

As an initial matter, the Board notes that there is no competent 
evidence of record reflecting that the Veteran demonstrated 
hearing loss of either ear to a compensable degree within one 
year of discharge from active duty.  As such, service connection 
for hearing loss cannot be granted on a presumptive basis.

With regard to granting service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
Here, there is current evidence of tinnitus.  With regard to 
hearing loss, the August 2006 examination report reflects that 
auditory thresholds in at least one of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz was 40 decibels or greater in the left 
ear.  However, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 were not met for the right ear, as the auditory 
threshold did not reach a level of 40 decibels or greater for any 
of the frequencies and the auditory thresholds for at least three 
of the frequencies was not 26 percent or greater.  This finding 
is congruent with the graphical representation on the August 2006 
private audiogram.  As such, the Veteran meets the criteria for 
hearing loss according to 38 C.F.R. § 3.385 in the left ear only.  

Moreover, there is no competent medical opinion of record linking 
his current left ear hearing loss or tinnitus to acoustic trauma 
service.  To the contrary, it was specifically noted at the 
August 2006 VA examination that his left ear hearing loss and 
tinnitus are not due to his active duty service.  Thus, the 
Veteran's claim for service connection for hearing loss and 
tinnitus must fail on a direct basis.  See Shedden, supra.

Additionally, the Board notes that, despite the Veteran's 
assertions that his hearing problems began shortly after service, 
the first documented evidence of record of a hearing defect and 
tinnitus is dated in 2006, approximately 36 years after the 
Veteran's discharge.  A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, in a February 2000 private treatment record the 
Veteran denied any difficulty hearing or trouble with his ears, 
and examination of the ears was normal.

The Board acknowledges the Veteran's contentions that he has 
bilateral hearing loss and tinnitus as a result of his active 
duty service.  Regardless of these assertions and statements, the 
most probative medical evidence of record does not otherwise 
support the contention that the Veteran has a current right ear 
hearing loss disability or that his current left ear hearing loss 
disability or tinnitus is related to service.  The Veteran can 
attest to factual matters of which they had first-hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as noted above, a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is 
competent to report what comes to them through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994).  Therefore, the Board finds the VA opinion 
to be far more probative than the aforementioned lay assertions.

In light of the Veteran's participation in combat operations, the 
Board has also considered the potential impact of 38 U.S.C.A. § 
1154(b) on his claims.  However, 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by relaxing 
the adjudicative evidentiary requirements for determining what 
happened in service.  The evidence must still establish by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The Board finds the opinion expressed in the VA audiologist's 
examination credible and probative, which was based on a review 
of the claims file, interview of the Veteran, and audio 
examination.  Further, a complete and through rationale is 
provided for the opinion rendered.  It is clear the audiologist 
reviewed the Veteran's service medical records, taking note of 
the presence of left middle ear fluid exhibited between the 
entrance and separation exams, the normal hearing tests upon 
entrance and separation, and the denial of any trouble hearing or 
ear problems in February 2000.  The examiner's conclusion is 
fully explained and consistent with the evidence of record.

The Board notes that the Veteran has also provided numerous 
internet articles in support of his claims.  The Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical professional" 
if the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 
314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) 
(medical treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of nexus), 
and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, information submitted by the Veteran is general in 
nature, does not relate to or specifically discuss the Veteran's 
case, and is not accompanied by any medical opinion from a 
medical professional supporting the contentions which the Veteran 
has raised.  The Board has no reason to doubt the veracity of 
that information, but it does not establish that the Veteran's 
tinnitus or left ear hearing loss are etiologically related to 
service. 

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran evidences current 
right ear hearing loss for VA purposes, or that his current left 
ear hearing loss or tinnitus began during active service or are 
causally related to any incident of active service.  As there is 
a preponderance of evidence against the claims, the benefit-of-
the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, 
the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


